139 F.3d 908
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Daniel Eugene FRAZER, Defendant-Appellant.
No. 96-10314.D.C. No. CR-95-05054-OWW.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 9, 1998**.Decided Feb. 24, 1998.

Appeal from the United States District Court for the Eastern District of California Oliver W. Wanger, District Judge, Presiding.
Before HUG, Chief Judge, and FERNANDEZ and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Daniel Eugene Frazer appeals consecutive sentences imposed upon him for committing a bank robbery and for violating the terms of his prior supervised release sentence.  We affirm.


3
Primarily, Frazer asserts that the district court erred by not adequately discussing the factors it considered in imposing consecutive sentences.  The Sentencing Guidelines strongly encourage consecutive sentences when a defendant violates the terms of his supervised release by committing a crime.  See USSG § 5G1.3(c) & comment.  (n.6);  USSG § 7B1.3(f) & comment.  (n.4).1  The district court considered the appropriate factors in opting for consecutive sentences, including the Sentencing Guidelines' policy statements regarding violations of supervised release.  See 18 U.S.C. §§ 3553(a), 3584(b);  USSG Ch.7, Pt.A, intro. comment. 3(a);  United States v. Forrester, 19 F.3d 482, 484 (9th Cir.1994).  The court also sufficiently stated its general reasons for the sentence.  See 18 U.S.C. § 3553(c);  United States v. Lockard, 910 F.2d 542, 546 (9th Cir.1990).  In the same vein, Frazer contends that the district court failed to recognize that its choice of consecutive rather than concurrent sentences was a discretionary one.  See 18 U.S.C. § 3584(a);  United States v. Kikuyama, 109 F.3d 536, 538 (9th Cir.1997).  The record belies this contention;  the district court recognized its discretion.


4
Frazer raises a secondary argument which we have carefully considered.  It, too, is without merit.


5
AFFIRMED.



**
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.  R. 34-4 and Fed.  R.App. P. 34(a)


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 All references are to the November 1, 1995, version of the Guidelines